Case 1l-Llo-OLl000-E€SS DOC 15-0 Filed lefcV0/ilo Entered t2/20/Llo Loi 21460

 

hort Form Order

tn

NEW YORK SUPREME.COURT - QUEENS COUNTY

ty

Present: Honorable, ALLAN B. WEISS IAS PART 2
Justice

 

 

BENJAMIN PLAZA, IR.,
Index No: 700053/09

 

Plaintiff,
Motion Date: 8/19/09
~against-
Motion Cal. No.: 15
MICHAEL HEILBRON,, Motion Seq. No.:
Defendant.

 

ing papers numbered 1 to 8-3 read on this motion by, by
- S.

The followi

Plaintiff fo Gave to enter a default judgment and proceed té

anguest for an assessment of damages. as

PAPERS

NUMBERED

Notice of Motion-Affidavits-Exhibits .......... B - 8-3

Answering Affidavits-Exhibits..........,.......

Replying Affidavits..................... faeeeee

Upon the foregoing papers it is ordered that this motion for
a default judgment against the defendant, MICHAEL HEILBRON, is
granted without opposition.

An inquest and trial on damages shall be held on November
‘*, 2009 at 11:00 a.m. in Part 2, courtroom 46 of the Courthouse
ced at 88-11 Sutphin Blvd., Jamaica, N.Y. Plaintiff shall
a Note of Issue no later than 20 days prior to the date set
in for the inquest.

A copy of the order with notice of entry and a copy of the
Note of Issue shall be served on the defendant, MICHAEL HEILBRON
Dy regular mail at least twenty (20) days prior to the scheduled
inguest date.

Date
DF 3

Gd: August 31, 2009
Go

qe

 
